UU TOBA LUIU a aaa

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009

TACACHO
ANHss
AGENCIA NACIONAL OE
AGENCIA NACIONAL DE HIDROCARBUROS
CONTRATO DE EXPLORACION Y PRODUCCION E8P

SECTOR: TACACHO

CONTRATISTA: : PACIFIC STRATUS ENERGY COLOMBIA CORP

FECHA: NOVIEMBRE 10 DE 2009

Los contratantes, a saber:

Por una parte, la Agencia Nacional de Hidrocarburos, en adelante ANH, unidad
administrativa especial adscrita al Ministerio de Minas y Energía, creada por el
Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá, D.C.,
representada por CAROLYNNA ARCE HERNÁNDEZ, mayor de edad, identificada
con la cédula de ciudadanía No. 52'413.282 expedida en Bogotá, domiciliada en
Bogotá, D.C., en su calidad de Directora General Encargada de acuerdo con
Resolución del Ministerio de Minas y Energía número 181952 del 30 de octubre de
2009 y Acta de Posesión número 064 del 3 de noviembre de 2009, quien manifiesta:

Que en su carácter de Directora General Encargada de la ANH obra en
representación de esta Agencia, y

Que para la celebración del presente Contrato ha sido autorizada por el Consejo
Directivo de la ANH, en sesión del 18 de septiembre de 2009, según consta en el

Acta N” 12 de dicho órgano.

Por otra parte, PACIFIC STRATUS ENERGY COLOMBIA CORP., sucursal de
sociedad extranjera, con domicilio principal en Bogotá, D.C., según la escritura
pública No. 3437 del. 31 de mayo de 1991, otorgada en la Notaría Cuarta (4a) del
Círculo de Bogotá, D.C., representada por ANTONIO JESÚS JIMENEZ

pro - ORIGINAL -
dubuuvuggggaa

uu

J44420I 000084 BuE Y

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

ANH: Calle 99 No. 9 A-54, Piso 14, Bogotá, D.C., Colombia.
EL CONTRATISTA: Calle 95 No. 13-35 Piso 1. Bogotá, D.C., Colombia.

Cualquier cambio en la persona del representante o del domicilio arriba indicado
deberá ser informado oficialmente a la otra Parte dentro de los cinco (5) días hábiles
siguientes a la fecha del registro en la Cámara de Comercio.

Las comunicaciones entre las Partes en relación con este contrato se surten al recibo
de la Parte a quien fueron dirigidas en los domicilios arriba indicados y en cualquier
caso cuando hayan sido entregados en el domicilio para notificaciones judiciales
registrado en la Cámara de Comercio.

Para constancia se firma en Bogotá, D.C., a los diez (10) días del mes de noviembre
de dos mil nueve (2009), en dos originales del mismo contenido.

AGENCIA NACIONAL DE HIDROCARBUROS

Carola Le
IS CAROLYNNA ARCE HERNÁNDEZ
DIRECTORA GENERAL (E)

NTONIO JESÚS HMENEZ FUENMAYOR
pu? REPRESENTANTE LEGAL

- ORIGINAL -
UN DUNA UAB Ley

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

19. Entrega del plan de desarrollo .22
20. Actualización del plan de desarrollo. 23
21. Programa anual de operaciones. 23
22. FONO de ADAN O....coccicccaninoconaonanoonnooooronnonnrororoserenoraccnennnannrnras 24

CAPÍTULO IV - CONDUCCIÓN DE LAS OPERACIONES

23, Autonomía.
24. Operador...
25. Operador designado..
26. Obtención de permisos.
27, Subcontratistas.
28. Medición de la produccion...
29. Disponibilidad de la producciol
30. Unificación.
31. Gas natural presente
32. Daños y pérdidas de los activo
33. Seguimiento e inspecciones.
34. Programas en beneficio de las comunidades.

CAPÍTULO V - REGALÍAS Y OTRAS OBLIGACIONES GENERALES

35. Regalías..
36. Precios para abastecimiento intern
37. Bienes y servicios naciOnaleS .occcoconiccicoionononinnennoniocioanoncan conocen nionocrarcen

CAPÍTULO VI - DERECHOS CONTRACTUALES DE LA ANH

38. Derechos por el uso del subsuelo.
39. Derecho por precios altos..
40. Derecho económico como porcentaje de participació
41. Derechos economicos en pruebas de producción %
42. Participación en la producción durante la prórroga del perlodo de producción... 34

43. Transferencia de tecnolOg%ÍA..coococoniocccccononrcconcno racer

- ORIGINAL - ii
III IRA UU UU

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

48
.48
.48

64. Terminación del contrato por vencimiento del período de exploración
65. Terminación voluntaria del pertodo de producción
66. Terminacion unilatera!....
67. Terminacion por incumplimien
68. Terminacion obligatoria y caducidad.
69. Reversion de activos...
70. Obligaciones posteriores.
71. Abandono
72. Liquidación del contrat:

CAPÍTULO XII - SOLUCIÓN DE CONTROVERSIAS

73. Instancia ejecutiva.....................
74. Instancia de peritaje y de arbitraj

CAPÍTULO XIII - DISPOSICIONES VARIAS

75, Derechos de CN ccccoccccanonocococnanaonocnocnccoraaoo. 2.54
76. Fuerza mayor y hechos de terceros.
77. IMpUES OS conocococonicociciconocononionn

78. Moneda... 0.
79, Comunicados externo
80. Ley aplicable.
81.
82.

OTROS ANEXOS:

Anexo B.- Área Contratada... ...
Anexo C.- Programa Obligatorio de Exploración.
Anexo D.- Derechos Económicos.....
Anexo E.- Modelo Carta de Crédito.

ES pr

- ORIGINAL -
UU TUU UU BRU UAB B UBA Ly

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

Energía, de conformidad con el Decreto 1895 de 1973, Decreto 3229 de 2003, o con
las normas que los modifiquen o sustituyan.

Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que equivale a
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a
condiciones estándar (una temperatura de sesenta grados Fahrenheit (60 F) y a una
(1) atmósferade presión absoluta).

Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos
y procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
Operacional y la protección del medio ambiente, entre otros, en cuanto no contraríen
la ley colombiana.

Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen uno o
más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar
comercialmente.

Declaración de Comercialidad: Es la comunicación escrita, de EL CONTRATISTA a LA
ANH, mediante la cual declara que el Descubrimiento que ha hecho en el Área
Contratada es un Campo Comercial.

Descubrimiento: Se entiende que existe un yacimiento descubierto de Hidrocarburos
convencionales cuando mediante perforación con taladro o con equipo asimilable se
logra el hallazgo de la roca en la cual se encuentra Hidrocarburos acumulados y
mediante pruebas iniciales de fluidos se establece que se comporta como unidad
independiente en cuanto a mecanismos de producción, propiedades petro-físicas y
propiedades de fluidos.

n

- ORIGINAL - 2

LLE TORA guEy

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

Evaluación u Operaciones de Evaluación: Son todas las operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Evaluación conforme a lo estipulado
en la cláusula 14, con el propósito de evaluar un Descubrimiento, delimitar la
geometría del yacimiento o yacimientos dentro del Área de Evaluación y determinar,
entre otros, la viabilidad de extraer tales Hidrocarburos en cantidad y calidad
económicamente explotables y el impacto que sobre el medio ambiente y el entorno
social pueda causar su explotación comercial. Tales Operaciones incluyen la
perforación de Pozos de Exploración, la adquisición de programas sísmicos de detalle,
la ejecución de pruebas de producción, y, en general, otras operaciones orientadas a
determinar si el Descubrimiento es un Campo Comercial y para delimitarlo.

Explotación: Comprende el Desarrollo y la Producción.

Fecha Efectiva: Es el Día calendario inmediatamente siguiente a la fecha de firma del
contrato, o de la terminación de la fase “cero” cuando haya lugar.

Gas Natural: Mezcla natural de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (609 F) y a una (1)
atmósfera de presión absoluta) compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos,

Hidrocarburos: Compuestos orgánicos constituidos principalmente por la combinación
natural de carbono e hidrógeno, así como también de ¿quellas sustancias que los
acompañan o se derivan de ellos,

Hidrocarburos Líquidos: Hidrocarburos que en condiciones estándar de temperatura y
presión (60 grados Fahrenheit y a una (1) atmósfera de presión absoluta) están en
estado líquido en la cabeza del pozo o en el separador, así como los destilados y
condensados que se extraen del gas,

Hidrocarburos Líquidos Pesados: Hidrocarburos Líquidos con una gravedad API igual
o inferior a quince grados (15% API).

- ORIGINAL - 4
CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

Partes: Son partes del contrato, a partir de la suscripción del mismo, LA ANH y EL
CONTRATISTA. Posteriormente, y en cualquier tiempo, serán LA ANH de una parte y
EL CONTRATISTA y/o sus cesionarios debidamente aceptados por LA ANH, de la otra.
Cuando la Parte CONTRATISTA esté conformada por un número plural de empresas,
será el Operador quien actúe como su representante ante LA ANH.

Período de Exploración: Es el lapso de seis (6) años contado a partir de la Fecha
Efectiva, así como. cualquier prórroga otorgada, durante el cual EL CONTRATISTA
deberá llevar a cabo el Programa Exploratorio.

Período de Producción: Es, respecto de cada Área de Producción, el lapso de hasta
veinticuatro (24) años y sus extensiones, si las hay, contado desde la fecha de la
Declaración de Comercialidad del Campo Comercial correspondiente, durante el cual
EL CONTRATISTA deberá realizar las Operaciones dé Desarrollo y de Producción.

Plan de Desarrollo: Es el documento guía preparado por EL CONTRATISTA de
acuerdo con la cláusula 18, para adelantar la Explotación técnica, eficiente y
económica de-cada Área-de Producción y contendrá, entre otros aspectos, el cálculo
de reservas de Hidrocarburos, la descripción de facilidades de Producción y
transporte de Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el
corto y mediano plazo, un programa de Abandono y los Programas de Trabajos de
Explotación para lo que resta del Año Calendario en curso o del Año Calendario

siguiente. 0s

Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en busca de
yacimientos de Hidrocarburos, en un área no probada como productora de

Hidrocarburos.

Producción u Operaciones de Producción: Son todas las operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Producción en relación con los
procesos de extracción, recolección, tratamiento, almacenamiento y trasiego de los
Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás operaciones
relativas a la obtención de Hidrocarburos.

1 pro

- ORIGINAL - 6
CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

volumen de Hidrocarburos correspondientes a las Regalías, el volumen de
Hidrocarburos de EL CONTRATISTA y definir los volúmenes relevantes para el cálculo
de los derechos de LA ANH que trata el Capítulo VI.

Yacimiento de Hidrocarburos: Es toda roca en la que se encuentran acumulados
Hidrocarburos y que se comporta como una unidad independiente en cuanto
mecanismos de producción, propiedades petrofísicas y propiedades de los fluidos de
acuerdo con. lo definido por el Ministerio de Minas en el Decreto 1895 de 1973,
Decreto 3229 de 2003 y cualquier norma que los modifique.

Yacimiento Descubierto No Desarrollado: Yacimiento descubierto mediante
perforación, devuelto al administrador del recurso por no «comercialidad o por
cualquier otro motivo, y que se encuentra bajo su jurisdicción.

Nota. En caso de conflictos entre éstas definiciones con definiciones legales o
providencias judiciales prevalecerán estas últimas,

o pr

- ORIGINAL -
L 8
MUA YEBBAA UU BBBBaa80a y

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
. No. 58 DE 2009
TACACHO

Cuando LA ANH conozca cualquier pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

4. DURACIÓN Y PERIODOS: Los términos de duración de cada periodo y fase de
este contrato se regulan como sigue:

4.1. Periodo de Exploración: El Periodo de Exploración tendrá una duración de seis
(6) años a partir de la Fecha Efectiva y se dividirá en las fases que se describen en el
anexo C. La primera fase comienza en la Fecha Efectiva, y las siguientes fases el Día
calendario inmediatamente siguiente a la fase que le precede,

4.1.1. Derecho de renuncia en el Período de Exploración: Durante el transcurso de
cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá derecho
a renunciar al presente contrato, siempre y cuando haya cumplido satisfactoriamente
el Programa Exploratorio de la fase en curso y las demás obligaciones a su cargo. Para
tal efecto, EL CONTRATISTA dará aviso escrito a LA ANH, previamente a la terminación

de la fase en progreso.

Sin embargo, cuando una fase del Programa Exploratorio sea igual o superior a
dieciocho (18) meses, EL CONTRATISTA podrá renunciar al contrato dentro de este
término. En-este caso, deberá entregar a LA ANH el valor faltante por ejecutar, hasta
completar el cincuenta por ciento (50%) del valor de las, actividades no cumplidas del
Programa Exploratorio de la fase correspondiente y el cien por ciento (100%) del
valor del Programa Exploratorio Adicional de la fase correspondiente, cuando haya
lugar, que conforman el programa obligatorio de exploración.

4.1.2. Prórroga de una fáse del Periodo de Exploración: A solicitud de EL
CONTRATISTA, LA ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de las actividades de perforación, pruebas y completamiento de los
Pozos Exploratorios y/o la adquisición del programa sísmico, sin que la prórroga exceda
seis (6) meses, siempre que se hayan cumplido las siguientes condiciones:

18

- ORIGINAL - 10
'gudgagangauaBBa

VUUU SUN ABBBa

no

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

El Periodo de Producción se predica separadamente respecto de cada Área de
Producción y, por lo tanto, todas las menciones a la duración, extensión o
terminación del Periodo de Producción se refieren a cada Área de Producción en

particular,

4.2.1. Prórroga del Período de Producción: A elección de EL CONTRATISTA, LA ANH
prorrogará el Periodo de- Producción por períodos sucesivos de hasta diez (10) años,
y hasta el límite económico del Campo Comercial, siempre y cuando se cumplan, para
cada período, las siguientes condiciones:

a)que EL CONTRATISTA. formule la solicitud de prórroga por escrito a LA ANH con
una antelación no mayor de cuatro (4) años pero no infertor a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Producción-de la respectiva Área
de Producción,

b)que el Área de Producción esté produtiendd Hidrocarburos regularmente en los
cinco (5) años previos a la fecha de la solicitud,

c) que EL CONTRATISTA demuestre que durante los cuatro (4) años calendario
anteriores a la fecha de. la solicitud ha llevado a cabo un programa de perforación
que incluya al menos un (1) pozo por cada Año Calendario y que ha tenido activo un
proyecto de mantenimiento de presión o de recuperación secundaria, terciaria” o
mejorada, y

d)que el CONTRATISTA entregue a LA ANH, durante la(s) prórroga(s), en el punto
de entrega, un diez por ciento (10%) adicional de la producción de Hidrocarburos
Líquidos Livianos, o un cinco por ciento (5%) de la producción de gas no asociado o
Hidrocarburos Líquidos Pesados, después de regalías y otras participaciones, en los
términos de la cláusula 42.

Parágrafo: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, LA ANH, previo el análisis de las razones
presentadas por EL CONTRATISTA, podrá o no otorgar la prórroga correspondiente.
Queda entendido que la denegación de la misma por parte de LA ANH no dará lugar
a desacuerdo y no se someterá al procedimiento establecido en el Capítulo XII de
este contrato, En todos los casos, la prórroga del Periodo de Producción se
formalizará mediante la-firma de un otrosí al contrato.

pr

- ORIGINAL - 12
Vu? ULA

JUYUVBU BBB BEE

e

xo

a

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

aprobar otro tipo de. Pozos Exploratorios cuando las condiciones técnicas así lo
ameriten.

7. PLAN DE EXPLORACIÓN: EL CONTRATISTA se obliga a presentar a LA ANH el
Plan de Exploración para la fase que inicia, en donde se describa la forma como dará
cumplimiento a sus obligaciones, incluyendo los términos y condiciones conforme a
los cuales desarrollará los programas en beneficio de las comunidades en las áreas de
influencia de los trabajos exploratorios, con antelación no inferior a ocho (8) días
Calendario respecto al inicio de cada fase del Periodo de Exploración. Para la primera
fase, EL CONTRATISTA deberá entregar el Plan de Exploración en un término de
treinta (30) días calendarios contados a partir de la Fecha Efectiva.

8. MODIFICACIONES AL PROGRAMA OBLIGATORIO DE EXPLORACIÓN: Las
modificaciones al Programa Obligatorio de Explotáción se regirán de acuerdo con las
siguientes disposiciones:

8.1. En el transcurso de la primera mitad del plazo de cualquier fase del Periodo de
Exploración, EL CONTRATISTA podrá sustituir la adquisición y procesamiento de un
programa sísmico contenido en el Programa Exploratorio inicialmente presentado
para la fase en progreso, por la perforación de uno o más pozos exploratorios o por
la adquisición y procesamiento de un programa sísmico de tecnología más moderna,
siempre que el esfuerzo financiero del nuevo Programa Exploratorio sea equivalente o
superior al inicialmente presentado para la respectiva, fase. En este caso EL
CONTRATISTA informará previamente y por escrito a LA ANH de la sustitución de
Operaciones de Exploración que pretende llevar a cabo.

8.2. Si, luego de la perforación de un Pozo Exploratorio que resulte seco, EL
CONTRATISTA juzga que las perspectivas del Área Contratada no justifican la
perforación inmediatamente posterior de un Pozo Exploratorio contenido en- el
Programa Exploratorio, EL CONTRATISTA podrá sustituir la perforación de hasta un
(1) Pozo Exploratorio por la adquisición y procesamiento de un programa sísmico,
siempre que el esfuerzo financiero resultante sea equivalente o superior al Programa
Exploratorio original para la respectiva fase y que EL CONTRATISTA informe
previamente y por escrito a LA ANH de la sustitución que pretende llevar a cabo,

- ORIGINAL -

14

gun IMBB BBB UABBABU IU A BgBar y

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

Programa Exploratorio Posterior, sin que por razón de tales Operaciones de
Exploración se modifique el plazo pactado para la ejecución del Programa
Exploratorio o del Programa Exploratorio Posterior de la fase en curso o de las fases
siguientes... EL CONTRATISTA deberá informar previamente a LA. ANH sobre la
ejecución de las Operaciones de Exploración adicionales que pretende realizar. Si
dichas Operaciones de Exploración son las definidas en el Programa Exploratorio de la
siguiente fase y EL CONTRATISTA desea que tales operaciones de exploración
adicionales le sean acreditadas al cumplimiento de los compromisos exploratorios de
la siguiente fase, lo solicitará por escrito a LA ANH la cual, a su sola discreción,
determinará si acepta o no dicha acreditación. En caso que la solicitud sea aceptada
por parte de LA ANH, ésta determinará la forma como se acreditarán en todo o en
parte las operaciones de exploración adicionales a los compromisos de la fase
siguiente del Periodo de Exploración.

11. INVERSIÓN REMANENTE: Si EL CONTRATISTA no ejecuta en su totalidad las
inversiones obligatorias asociadas al Programa. de Exploración, deberá transferir el
balance no' invertido: a LA ANH dentro de los sesenta (60) días siguientes a la
terminación de la correspondiente fase. A criterio de LA ANH, la anterior suma podrá
ser destinada a trabajos exploratorios en otras áreas seleccionadas de mutuo

acuerdo.

Para efectos de verificar la ejecución del presupuesto de inversión establecido, EL
CONTRATISTA deberá presentar ante LA ANH un Certificado del Revisor Fiscal donde
conste el valor de la inversión ejecutada para dicha fase, dentro de los treinta (30)
días siguientes a su terminación.

12. PROBLEMAS DURANTE LA PERFORACIÓN DE POZOS EXPLORATORIOS: Durante
la perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio o al
Programa Exploratorio Posterior y antes de alcanzar la profundidad objetivo, si se
llegasen a presentar problemas no controlables de tipo geológico tales como
cavidades, presiones anormales, formaciones impenetrables, pérdidas severas de
circulación u otras condiciones de tipo técnico que impidan continuar perforando el
Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los trabajos
de perforación de acuerdo con las Buenas Prácticas de la Industria del Petróleo,

- ORIGINAL - 16
MIEL

P

UU TUNA

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

14. PROGRAMA DE EVALUACIÓN: Si El CONTRATISTA considera que un
Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa de
Evaluación de dicho Descubrimiento, de acuerdo con lo establecido en esta cláusula.
Si el Descubrimiento tiéne lugar en el Perlodo de Exploración, EL CONTRATISTA
presentará el Programa de: Evaluación dentro de los seis (6) meses siguientes a la
finalización de la perforáción del Pozo Exploratorio descubridor o de la finalización del
Período de Exploración, lo que ocurra primero. Si el Descubrimiento es resultado de
la ejecución del Programa Exploratorio Posterior, EL CONTRATISTA presentará el
Programa de Evaluación dentro de los seis (6) meses siguientes a la finalización de la
perforación del Pozo Exploratorio descubridor,

14.1. Contenido del Programa de Evaluación: El Programa-de Evaluación debe
contener, como mínimo:

a) El mapa geológico con coordenadas del Área de Evaluación en el tope de la
formación objetivo.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede ser
declarado como Campo Comercial.

c) El presupuesto total del Programa de Evaluación, discriminado por años.

d) El plazo total del Programa de Evaluación, que no podrá exceder de dos (2) años
cuando incluya la perforación de Pozos Exploratorios o de un (1) Año en los demás
casos, plazo que se contará a partir de la fecha de la presentación del Programa de
Evaluación a LA ANH y que debe contemplar los tiempos.astimados necesarios para la
obtención de permisos que corresponde otorgar a otras autoridades,

€) El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de Evaluación,
9) Una propuesta de Punto de Entrega para consideración de LA ANH.

14.2. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA decide

perforar Pozos de Exploración no previstos en el Programa de Evaluación inicialmente
presentado, LA ANH podrá prorrogar la duración del Programa de Evaluación por un

- ORIGINAL - 18

No
ÚS

HUB SHE Aaaara

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

Evaluación, y la perforación de los mismos concluya antes de la-fecha de terminación
del Programa de Evaluación en el cual fueron incluidos, o de la fase del Periodo de
Exploración a la cual' correspondan dichos pozos, la que sea más próxima. En este
caso EL CONTRATISTA devolverá a LA ANH la porción del área contratada sobre la
cual no vaya a realizar. actividades exploratorias durante el tiempo remanente del

Periodo de Exploración.

Parágrafo 2: En caso de que el descubrimiento sea de Gas Natural no Asociado o de
Hidrocarburos Líquidos Pesados o de Hidrocarburos No Convencionales, y en
cualquier momento durante la. segunda mitad del plazo del Programa de Evaluación,
EL CONTRATISTA podrá solicitar a LA ANH la prórroga del Programa de Evaluación
hasta por dos (2) años adicionales, término que podrá ampliarse a criterio de LA
ANH, con el propósito de llevar a cabo estudios de factibilidad para la construcción de
infraestructura, sobre métodos de producción y/o para el desarrollo de mercados. En
estos casos, la solicitud incluirá en el Programa de Evaluación la información
relacionada con los estudios de factibilidad que EL CONTRATISTA considera necesario
realizar. Al término de la prórroga otorgada, EL CONTRATISTA entregará a LA ANH
las conclusiones y recomendaciones de los estudios de factibilidad.

Parágrafo 3: Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios
descubridores perforados por EL CONTRATISTA por fuera de áreas designadas como
de Evaluación o de Producción. Por tanto, cuando los nuevos volúmenes de
Hidrocarburos encontrados hagan parte de una misma Área de Evaluación o de
Producción, no habrá lugar a un nuevo Periodo de Evaluación.

15. DECLARACIÓN DE COMERCIALIDAD: Dentro de los tres (3) meses siguientes al
vencimiento del término estipulado para la ejecución del Programa de Evaluación, o
al vencimiento del plazo acordado según el parágrafo 20 de la cláusula 14, si le es
aplicable, EL CONTRATISTA entregará a LA ANH una declaración escrita que
contenga de manera clara y precisa su decisión incondicional de explotar, o no,
comercialmente ese Descubrimiento. En caso afirmativo, a partir de esa declaración
el área del Descubrimiento se considerará un Campo Comercial.

¡0

- ORIGINAL - 20
UU CUNA UU Uey

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

a) Que existan derechos otorgados.a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b)Que esté en proceso de negociación o de- concurso para el otorgamiento de
derechos por parte de LA AÑH.

c)Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato,

d)Que LA ANH considere que las condiciones económicas deben ser ajustadas.

18. PLAN DE DESAROLLO: Dentro de los tres (3) meses siguientes a la presentación
de la Declaración de Comercialidad de que trata la cláusula 15, EL CONTRATISTA
entregará a LA ANH el Plan de Desarrollo inicial el cual contendrá, como mínimo, la
siguiente información: -

a) el mapa con las coordenadas del Área de Producción,

b) el cálculo de reservas y de la producción acumulada de Hidrocarburos,
diferenciada por tipo de hidrocarburo,

Cc) el esquema general proyectado para el Desarrollo del Campo Comercial, que incluya
una descripción del programa de perforación de pozos de desarrollo, de los métodos
de extracción, de las facilidades respectivas y de los procesos a los cuales se
someterán los fluidos extraídos antes del Punto de Entrega,

d) el pronóstico dé producción anual de Hidrocarburos y sus sensibilidades, utilizando
la tasa óptima de producción que permita lograr la máxima recuperación económica
de las reservas,

e) la identificación de los factores críticos para. la ejecución del Plan de Desarrollo,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones para
su manejo,

f) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción,

9) una propuesta de Punto de Entregá para consideración de LA ANH, y

h) un programa de Abandono para efectos de la cláusula 71.

19. ENTREGA DEL PLAN DE DESARROLLO: LA ANH dará por recibido el Plan de
Desarrollo cuando EL CONTRATISTA entregue toda la información antes descrita. Si
LA ANH. no recibe el Plan de Desarrollo con la totalidad de la información
anteriormente indicada, dentro de los sesenta (60) días calendario siguientes a su

No

- ORIGINAL - 22
dul onu adas 3

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

b) el pronóstico de producción mensual.del Área de Producción para el Año Calendario
correspondiente,

€) el pronóstico de producción ánual promedio hasta el final de la vida económica de
los yacimientos que se encuentren dentro del Área de Producción,

d) el estimado de egresos (inversiones y gastos) para los cuatro (4) años calendario
siguientes o hasta la terminación del Periodo de Producción, lo que sea más corto, y
e) los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Producción.

21.2. Ejecución y «ajustes: Las Operaciones de Desarrollo y de Producción del
Programa Anual de Operaciones de que trata el literal (a) anterior son de obligatoria
ejecución. EL CONTRATISTA iniciará tales Operaciones de Desarrollo y Producción de
acuerdo con el cronograma presentado.

Durante la ejecución del Programa Anual de Operaciones, EL CONTRATISTA podrá
efectuar ajustes a dicho plan para el Año Calendario en curso, siempre que tales
ajustes no impliquen una disminución en la producción superior al quince por ciento
(15%) respecto del pronóstico inicial. Los ajustes no podrán ser formulados con
frecuencia inferior a tres (3) meses, salvo situaciones de emergencia. EL
CONTRATISTA informará previamente y mediante escrito cualquier ajuste al Programa
Anual de Operaciones.

Parágrafo: EL CONTRATISTA presentará el primero de,los programas anuales de
operación para el periodo restante del Año Calendario correspondiente. Cuando falten
menos de tres (3) meses para la terminación del primer Año Calendario, el primer
programa anual de operaciones incluirá el año inmediatamente posterior,

22. FONDO DE ABANDONO: EL CONTRATISTA establecerá un fondo para garantizar
la financiación de las actividades necesarias para realizar el programa de Abandono
de pozos y de restitución ambiental de las áreas de producción al finalizar su Periodo
de Producción, de acuerdo con las Buenas Prácticas de la Industria del Petróleo y las
siguientes estipulaciones:

p

- ORIGINAL - 24
AUN HH 0

UIT IIED yaaa

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

setecientos (5.700) pies cúbicos de gas, a condiciones estándar, por un (1) Barril de
Hidrocarburos Líquidos.

Las variables de la fórmula serán revisadas y actualizadas anualmente por EL
CONTRATISTA con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo 1: Para efectos de esta cláusula, son reservas probadas las
correspondientes a la definición adoptada por la autoridad competente de la
República de Colombia, conforme al marco regulatorio prevaleciente al momento del

cálculo.

Parágrafo 2: El cumplimiento de las obligaciones de que trata esta cláusula no exime
a EL CONTRATISTA de su obligación de llevar a tabo a su costo y riesgo todas las
operaciones de Abandono en cada Área de Producción.

CAPÍTULO IV — CONDUCCIÓN DE LAS OPERACIONES
y

23. AUTONOMÍA: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Evaluación y Producción de los
Hidrocarburos que se encuentren dentro de ésta, EL CONTRATISTA planeará,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

Parágrafo: La autonomía de EL CONTRATISTA, de que trata esta cláusula, no obsta
para que las autoridades legítimamente constituidas, incluida LA ANH, ejerzan
plenamente sus facultades legales y reglamentarias en todos los asuntos de su
competencia, que en ninguna forma quedan limitados por virtud del presente

contrato,

hu

- RIGINAL -
o 26
MUY ANUAL ag

uuu uuu pvs

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

26. OBTENCIÓN DE PERMISOS: EL CONTRATISTA está obligado a obtener, por su
propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás
derechos procedentes conforme a la ley, necesarios para adelantar las operaciones
objeto del presente contrato.

27. SUBCONTRATISTAS: Para llevar. a cabo las operaciones materia de este contrato
únicamente el Operador podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios,
incluyendo asesorías técnicas, en el país o en el exterior,

El Operador llevará una relación actualizada de los contratos de obras, servicios y
suministros y la pondrá'a disposición de LA ANH cuando así lo solicite. La relación
debe especificar, por lo menos, el nombre del proveedor, contratista o subcontratista,
el objeto, el valor y la duración del contrato. — :-*

28. MEDICIÓN DE LA PRODUCCIÓN: EL CONTRATISTA llevará a cabo la medición,
el muestreo y el control de calidad. de los Hidrocarburos producidos y mantendrá
calibrados los equipos o instrumentos de medición, conforme a las, normas y métodos
aceptados por las Buenas Prácticas de la Industria del Petróleo y a las disposiciones
legales y reglamentarias vigentes, practicando los análisis a que haya lugar y
realizando las correcciones pertinentes para la liquidación de los volúmenes netos de
Hidrocarburos recibidos y entregados a condiciones estándar.

EL CONTRATISTA adoptará todas las acciones necesarias para preservar la
integridad, confiabilidad y seguridad de las instalaciones y los equipos o instrumentos
de fiscalización. Además, conservará durante el término que establecen el Código de
Comercio y las demás normas pertinentes, los registros de calibración periódica de
tales equipos o instrumentos y de las mediciones diarias de la producción y consumo
de Hidrocarburos y fluidos en cada Campo Comercial para revisión de LA ANH y de
las autoridades competentes.

LA ANH tendrá el derecho de inspeccionar, en cualquier tiempo, los equipos de
medición instalados por EL CONTRATISTA y todas las unidades de medición en
general.

dv

- ORIGINAL - 28
HABBO BBBB O BABA BBa y

A

DoD

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

31.2. Gas Natural asociado: En caso de que EL CONTRATISTA descubra uno o varios
campos comerciales con Gas Natural asociado, deberá presentar a LA ANH dentro de
los tres (3) años siguientes al inicio de la producción de cada Campo Comercial, un
proyecto para la- utilización del Gas Natural asociado. Si EL CONTRATISTA no
cumpliere esta obligación, LA ANH podrá disponer gratuitamente del Gas Natural
asociado proveniente de tales campos, con sujeción a las disposiciones legales
vigentes.

32. DAÑOS Y PÉRDIDAS DE LOS ACTIVOS: Todos los costos y/o gastos necesarios
para reemplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo y a cargo
de EL CONTRATISTA, el cual informará a LA ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

33. SEGUIMIENTO E INSPECCIONES: LA ANH tendrá los derechos y EL
CONTRATISTA tendrá las obligaciones siguientes, relacionadas con el seguimiento a
los contratos y las inspecciones realizadas por LA ANH y/o sus agentes:

33.1. Visitas al Área Contratada: Durante la vigencia de este contrato LA ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados, podrá
visitar el Área Contratada para inspeccionar y hacer el seguimiento de las actividades
de EL CONTRATISTA y de los subcontratistas, directamente relacionadas con este
contrato, para asegurarse de su cumplimiento. Así mismo,podrá verificar la exactitud
de la información recibida.

Cuando el inspector detecte fallas o irregularidades cometidas por EL CONTRATISTA,
el inspector podrá formular observaciones que deberán ser respondidas por EL
CONTRATISTA, mediante escrito y en el plazo señalado por LA ANH.

EL CONTRATISTA, a su costo, pondrá a disposición del representante de LA ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

pro

- AL -
ORIGÍN, 30

NINA

BUEN OA LLDLEDODOBA

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

35.1. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie,
EL CONTRATISTA entregará a LA ANH la cantidad de Hidrocarburos correspondiente,
para lo cual las Partes acordarán el procedimiento para la programación de entregas
y demás aspectos necesariós.

En todo caso, LA ANH dispondrá de un (1) Mes para retirar dicha cantidad. Vencido
este término sin que LA ANH haya retirado el volumen correspondiente a las regalías,
y si hay disponibilidad de almacenamiento en las facilidades de EL CONTRATISTA,
éste se obliga a almacenar. los Hidrocarburos hasta por tres (3) meses consecutivos.
En este caso, LA ANH reconocerá una tarifa de almacenamiento que, para cada caso,
será acordada entre las Partes. De no haber acuerdo, esta tarifa será definida por el
Ministerio de Minas y Energía, o por la entidad que regule el transporte de
Hidrocarburos en el país. Al término de este último plazo, EL CONTRATISTA podrá
comercializar tal volumen, de acuerdo con el numeral 35.3.

Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá continuar
produciendo y disponer del volumen de regalías, acreditando a LA ANH, para su
entrega posterior, el volumen. correspondiente a las regalías que LA ANH tenía
derecho a retirar y que ésta última no retiró.

Parágrafo: Una vez se haya ocupado un 80% de la capacidad de almacenamiento del
Área de Producción, EL CONTRATISTA podrá disponer del volumen correspondiente y
LA ANH lo podrá ir retirando a su conveniencia, a unía tasa_de entrega compatible con
la capacidad de producción del campo. :

35.2. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a LA ANH los montos correspondientes en los plazos señalados por
la ley o por la autoridad competente, o en los acordados por las partes, según sea el
caso. En caso de mora, EL CONTRATISTA pagará a LA ANH la cantidad necesaria
para cubrir el monto adeudado, los Intereses Moratorios correspondientes y los
gastos en que LA ANH haya incurrido para lograr el pago.

35.3. Comercialización del volumen de regalías: Cuando LA ANH lo considere
conveniente, y siempre que las disposiciones legales y reglamentarias lo permitan, EL

- ORIGINAL - 32
Mu

¡UNA I400000DADaoaay

Fr

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

38.2. Áreas de Evaluación y de Producción: EL CONTRATISTA reconocerá y pagará a
LA ANH un derecho por unidad de producción de su propiedad, cuyo monto
económico, nominado en dólares de los Estados Unidos de América, será el que se
define en el numeral D,1 del anexo D. Este pago se hará: por semestre calendario
vencido, dentro del primer mes del semestre siguiente,

Parágrafo: La producción de gas natural destinada a las operaciones de reinyección o
de otros procesos directamente relacionados con la producción del mismo yacimiento
del cual se extrae, no causará el pago por derechos de producción a que se refiere el
presente numeral.

39. DERECHO POR PRECIOS ALTOS: EL CONTRATISTA entregará a LA ANH un
derecho económico por precios altos sobre la producción de su propiedad, en especie
o en dinero a elección de LA ANH, como se define'én el numeral D.2 del anexo D.

40. DERECHO ECONÓMICO COMO PORCENTAJE DE PARTICIPACIÓN EN LA
PRODUCCIÓN: Cuando se haya pactado, EL CONTRATISTA pagará a LA ANH, a título
de derecho económico por participación. en la producción, el porcentaje de la
producción total, después de regalías, establecido en el numeral D.3. del anexo D.
Sobre esta participación no se causarán los derechos económicos de que tratan las
cláusulas 38 y 39. Durante la prórroga del Periodo de Producción los derechos por
uso del subsuelo y por precios altos de que tratan las cláusulas 38 y 39,
respectivamente, solamente se causarán sobre ef volumen de EL CONTRATISTA,
después de haber restado el derecho de participación señalado en este numeral.

41. DERECHOS ECONÓMICOS EN PRUEBAS DE PRODUCCIÓN: Los Hidrocarburos
Líquidos obtenidos como resultado de las pruebas de producción realizadas por EL
CONTRATISTA también causarán los derechos de que tratan las cláusulas anteriores.

42. PARTICIPACIÓN EN LA PRODUCCIÓN DURANTE LA PRÓRROGA DEL PERIODO
DE PRODUCCIÓN: En todos los casos de prórroga del Periodo de Producción, EL
CONTRATISTA reconocerá y pagará a LA ANH, a título de derecho de participación en
la producción, una suma equivalente al diez por ciento (10%) del valor de la
producción de Hidrocarburos Líquidos livianos en el Punto de Entrega, o cinco por

¡n-A

- ORIGINAL - 34

dut "DEBIO AAA UBA a

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

D.1. del anexo D. Este cálculo se hará al inicio de cada fase, incluida la primera.
Respecto de las Áreas de Producción, la obligación de hacer prevista en esta cláusula
será de hasta por un valor del diez por ciento (10%) del monto del derecho por el
uso del subsuelo de que trata la cláusula 38 (numeral 38.2), por cada Año
Calendario.

En ningún caso, se le exigirá a EL CONTRATISTA que la obligación de hacer prevista
en esta cláusula exceda la suma de cien mil dólares de los Estádos Unidos de América
(US$100.000,00) constantes del año 2004 por fase o por Año Calendarlo, según
corresponda. El cálculo del valor nominal en dólares corrientes de este límite máximo
se hará para cada año teniendo en cuenta el índice de precios al consumidor
publicado por el Departamento del Trabajo de los Estados Unidos de América para el
final del mes de junio del año inmediatamente anterlor.

El cumplimiento de la obligación se hará exigible a partir del Mes siguiente al inicio
de la respectiva fase o de cada Año Calendario, según corresponda, de conformidad
con el cálculo que para el efecto haga-LA ANH.

Parágrafo: EL CONTRATISTA podrá cumplir esta obligación mediante un tercero
designado de común acuerdo entre las Partes, o adhiriéndose como fideicomitente a
un patrimonio autónomo de administración y pagos que para el efecto se constituya.

CAPÍTULO VII - INFORMACIÓN Y CONFIDENCIALIDAD

44. SUMINISTRO. DE INFORMACIÓN TÉCNICA: EL CONTRATISTA mantendrá
oportuna y permanentemente informada a LA ANH sobre el progreso y resultados de
las operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a LA ANH, a medida que se
vaya obteniendo y antes de la fecha de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Producción, toda
la información de carácter científico, técnico y ambiental, obtenida en cumplimiento
de este contrato. Esta información de Exploración y Producción será entregada a LA
ANH de acuerdo con el Manual de Suministro de Información vigente al momento de

la entrega.
ya

- RI -
ORIGINAL 36
du 0bA6DoD0a4a04da9B

14424940 4000980400d4

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

46. DERECHOS SOBRE LA INFORMACIÓN: Transcurrido el tiempo de
confidencialidad que determina la cláusula anterior, se entiende que EL
CONTRATISTA transfiere a LA ANH todos los derechos sobre todos los datos y sus
interpretaciones, sin que por ello EL CONTRATISTA pierda el derecho a utilizar dicha
información. Desde este momento LA ANH podrá disponer de esa información
libremente.

47. INFORMACIÓN AMBIENTAL Y SOCIAL: EL CONTRATISTA mantendrá oportuna y
permanentemente informada a LA ANH sobre el avance de los trámites ambientales,
incluyendo todo cuanto se relacione con: el inicio de los mismos; la-obtención de las
respectivas licencias, permisos y demás pronunciamientos de fondo; el inicio de
trámites administrativos sancionatorios; y la imposición de medidas preventivas y
sanciones. Así mismo, EL CONTRATISTA informará oportunamente sobre cualquier
dificultad que se presente en el curso de estos trámites y que pueda tener incidencia
en el cumplimiento de los plazos previstos.

48. INFORME EJECUTIVO SEMESTRAL: Además de la información a que se refieren
otras cláusulas de este contrato, el Manual de Suministro de Información, y de la
exigida por la legislación colombiana, EL CONTRATISTA entregará a LA ANH, para
cada semestre calendario, la información básica y resumida de todos los asuntos de
interés, tales como, pero no limitadas a: prospectividad; Operaciones de Exploración,
Evaluación o Producción; reservas -producción actual y pronostico; ejecución y
proyecciones para el Año Calendario siguiente; * personal y seguridad industrial;
ambiente y comunidades; y contenido nacional en la contratación, entre otros.

Estos informes se entregarán dentro de los sesenta (60) días calendario siguientes al
final de cada semestre calendario. El informe del segundo semestre será el Informe
Anual de Operaciones.

49. REUNIONES INFORMATIVAS: En cualquier momento durante la vigencia de este
contrato LA ANH podrá citar a EL CONTRATISTA a reuniones informativas.

- ORIGINAL - 38
NUI UA IA EYy

E,

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

CONTRATISTA hará entrega de la garantía dentro de los quince (15) días calendario,
siguientes a la Fecha Efectiva. Si por razones ajenas a la voluntad de EL
CONTRATISTA, debidamente sustentadas, éste no pudiere entregar las garantías a
LA ANH en el plazo estipulado anteriormente, a solicitud de EL CONTRATISTA, LA
ANH podrá aplazar la fecha de entrega.

Parágrafo: Conforme a lo establecido en la cláusula 60 (Condiciones resolutorias
previas), en caso que EL CONTRATISTA no entregue en el término establecido, la
garantía de cumplimiento o las prórrogas a. la misma solicitadas por LA ANH para
asegurar el cumplimiento de las obligaciones exigidas en este contrató, LA ANH podrá
resolver el contrato.

50.4. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia
durante el plazo de la fase cuyas obligaciones se estén garantizando y, como mínimo,
seis (6) meses más. En caso de prórrogas de plazos contractuales, o para completar
el plazo remanente de una fase, las garantías deberán igualmente ser prorrogadas o
sustituidas por otras del mismo valor, con una vigencia mínima. igual al tiempo de la
prórroga o del término restante de la fase en curso y seis (6) meses más.

50.5. Rechazo de las garantías: LA ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando a su criterio éstas no cumplan con los requisitos que se
establecen en esta cláusula. LA ANH informará su rechazo a EL CONTRATISTA y
devolverá las garantías presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá
un plazo de quince (15) días calendario para corregir la garantía. Si no se corrige, las
garantías que sean rechazadas se entenderán como no entregadas para efectos de lo
previsto en el parágrafo del numeral 50.3.

50.6. Efectividad de las garantías: LA ANH hará efectivas las garantías cuando EL
CONTRATISTA incumpla en todo o en parte alguna las obligaciones garantizadas, sin
perjuicio del cumplimiento de las demás obligaciones contraídas. El pago de la(s)
carta(s) de crédito 'stand-by” no exonera a EL CONTRATISTA de su obligación de
indemnizar adicionalmente los daños y perjuicios que su incumplimiento hubiere
ocasionado. LA ANH se reserva el derecho de acudir a los mecanismos de solución de
controversias cuando sea necesario para cubrir el monto de las indemnizaciones.
NT

- ORIGINAL - 40
Ud 100040000 IBA

Ae la

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

derivadas . del mismo, de las cuales no podrá exonerarse en razón de las
subcontrataciones.

LA ANH no asumirá responsabilidad alguna por daños y perjuicios causados a
terceros por EL CONTRATISTA, sus empleados, sus subcontratistas o los empleados
de estos últimos, en desarrollo de las operaciones objeto de este contrato.

51.3. Responsabilidad Ambiental: EL CONTRATISTA dará especial atención a la
protección del medio ambiente y al cumplimiento de la normatividad aplicable en
estas materias y a las Buenas Prácticas. Igualmente, adoptará y ejecutará planes de
contingencia específicos para atender las emergencias y reparar los daños, dé la
manera más eficiente y oportuna.

En aquellas fases del contrato que involucren actividades cuyo desarrollo se sujeta al
otorgamiento de licencias, permisos, concesiones o autorizaciones ambientales, EL
CONTRATISTA deberá iniciar, ante las autoridades competentes y dentro de los
noventa (90) días calendario, siguientes al comienzo de la respectiva fase, todas las
actuaciones requeridas para el efecto.

Se entenderá iniciado el trámite de solicitud de licencia ambiental cuando se presente
los siguientes documentos:

a) constancia de solicitud ante el MAVDT, del pronunciamiento sobre la necesidad de
elaboración del Diagnóstico Ambiental de Alternativas, — .,

b) constancia de solicitud ante el Ministerio del Interior y de Justicia de certificación
de existencia de grupos étnicos en el área de influencia del proyecto, y

Cc) constancia de inicio de la elaboración del estudio de impacto ambiental o del plan
de manejo ambiental, según sea el caso.

El incumplimiento por parte de EL CONTRATISTA al plazo establecido en este
numeral o su falta de diligencia dentro de los trámites respectivos, impedirá a éste
invocar ante LA ANH retrasos en la obtención de las licencias, permisos, concesiones
o autorizaciones como fundamento para acceder a una prórroga o suspensión de las
obligaciones contenidas en la respectiva fase, y dará lugar a la declaratoria de
incumplimiento.

- ORIGINAL - 42

i
i
1
Í

uuu sgudvyauadsy

| UI Ud 0gÓ

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

El valor asegurado será como mínimo del cinco (5%) del valor de la inversión anual
de cada fase exploratoria, o del diez por ciento (10%) de los costos totales anuales
estimados, para cada Año Calendario, a elección de EL CONTRATISTA, durante el
Período de Exploración; o del diez (10%) de los costos totales anuales del personal
destinado «directamente a las Área de Producción, durante el Período de Producción,
para el primer año de la vigencia de la póliza o para cada año: subsiguiente, a ser
ajustado en cada renovación.

53. SEGUROS: -EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe cualquier
trabajo en desarrollo de este contrato, la obtención y mantenimiento en vigencia de
los seguros que considere necesarios. Los costos, que: demande la contratación y
vigencia de estos seguros. son por cuenta y responsabilidad de EL CONTRATISTA.

54. INDEMNIDAD: EL CONTRATISTA indemnizará, defenderá y mantendrá indemne
a LA ANH y a sus empleados y propiedades por cualquier reclamo o acción derivada
de acciones u. omisiones en el desarrollo y ejecución de este contrato por EL
CONTRATISTA sus directores, agentes, personal, empleados y representantes. EL
CONTRATISTA será el único responsable por los daños o pérdidas causadas a
terceros por acciones u omisiones de EL CONTRATISTA, sus directores, agentes,
personal, empleados y representantes en desarrollo y ejecución del contrato.

CAPÍTULO IX — DEVOLUCIÓN DE ÁREAS

55. DEVOLUCIONES OBLIGATORIAS DE ÁREAS: EL CONTRATISTA devolverá las
áreas de Exploración, de Evaluación y de Producción en todos los casos previstos en
este contrato como causales de devolución, bien por renuncia, por vencimiento de los
plazos, por los casos previstos en la cláusula 15 (numeral 15.1), por no llevar a cabo
las actividades de los correspondientes Programas de Trabajo o, en general, por
cualquier otra causa contractual que imponga a EL CONTRATISTA la obligación de *

devolver áreas.

NS

- ORIGINAL - 44
Vupuypuyypuuga o

la

UU. IU BLL

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

prestaciones a cargo de EL CONTRATISTA, las partes convienen recíprocamente que
se causarán multas y/o se dará lugar a la terminación del contrato, para lo cual

LA ANH agotará previamente el siguiente procedimiento:

Cuando exista algún incumplimiento contractual, LA ANH así lo informará a EL
CONTRATISTA mediante escrito en el que se dará cuenta del o de los hechos, las
pruebas que los acrediten o las razones de la vulneración de las estipulaciones
contractuales. Si dentro de los veinte (20) días hábiles siguientes al recibo de la
correspondiente «comunicación EL CONTRATISTA no presenta objeción mediante
escrito motivado y debidamente soportado, se entenderá que acepta la existencia del

incumplimiento. ,

Si, por el contrario EL CONTRATISTA considera que no se presentó incumplimiento o
que se encuentra debidamente justificado, así lo expondrá en escrito motivado y
debidamente soportado dirigido a LA AHN' dentro del mismo término señalado en el

párrafo precedente,

Una vez establecido el incumplimiento, si LA ANH considera que las razones que
llevaron al incumplimiento de EL CONTRATISTA son aceptables, este dispondrá de
sesenta (60) días para subsanar el mismo.

Si LA ANH considera que las razones que llevaron al incumplimiento son inaceptables,
o que el mismo no se subsanó dentro del plazo otorgado para ese fin, de manera
discrecional y dependiendo de la gravedad del incumplimiento determinará si impone
multa o da por terminado el contrato de acuerdo con las cláusulas siguientes.

62. MULTAS: - Como. apremio a EL CONTRATISTA, una vez establecido el
incumplimiento, LA ANH podrá imponer Multas que conminen a la satisfacción oportuna,
eficaz y eficiente de las obligaciones a cargo de EL CONTRATISTA.

En el evento que se opte por la imposición de Multas, éstas serán hasta por el monto
del valor de la actividad incumplida, cuando se trate de obligaciones con cuantía
determinada. Para el caso de obligaciones con valor indeterminado se causarán
multas de hasta cincuenta mil dólares de los Estados Unidos de América (US$

wÁÓ

- ORIGINAL - 46
UN AUREA AAA

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

64. TERMINACIÓN - DEL CONTRATO POR VENCIMIENTO DEL PERÍODO DE
EXPLORACIÓN: Al vencimiento del Periodo de Exploración terminará el contrato si no
existe un Área de Producción, un Área de Evaluación o un Descubrimiento realizado
por EL CONTRATISTA en la última fase del Período de Exploración en el Área
Contratada. En este caso EL CONTRATISTA devolverá a LA ANH la totalidad del Área
Contratada, sin perjuicio del cumplimiento de las demás obligaciones, y queda
obligado a: demostrar que en ella ha cumplido las obligaciones de Abandono,
acreditando que los pozos perforados han sido debidamente taponados y
abandonados, que las instalaciones de superficie han sido totalmente desmanteladas
y que ha realizado las labores de limpieza y restauración ambiental de conformidad
con la normatividad aplicable.

65. TERMINACIÓN VOLUNTARIA DEL PERIODO DE PRODUCCIÓN: En cualquier
momento: durante. el Periodo de Producción”'EL CONTRATISTA podrá dar por
terminado este. contrato con respecto a cualquier Área de Producción, para lo cual
informará por escrito a LA ANH con una anticipación no inferior a tres (3) meses, sin
perjuicio del cumplimiento de las demás obligaciones.

66. TERMINACIÓN UNILATERAL: Unilateralmente, LA ANH podrá declarar terminado
este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de ún proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el

cumplimiento del contrato.

Cc) Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato,

67. TERMINACIÓN POR INCUMPLIMIENTO: Son causales de terminación y/o
imposición de multas por incumplimiento:
a) No iniciar oportunamente el trámite de licenciamiento ambiental, según lo
dispuesto en el numeral 51.3 de la cláusula 51,
b) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la
cláusula 75,

ye

- ORIGINAL - 48
BON CANA AAA

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

hublere- respondido afirmativamente, EL CONTRATISTA podrá disponer de ellos
libremente. Si la terminación tiene lugar transcurridos los primeros diez (10) años del
Período de Producción, tales bienes pasarán gratuitamente a LA ANH. En los demás
casos, estos bienes revertirán gratuitamente a LA ANH.

LA ANH establecerá: cuales pozos, entre los que se encuentren en producción en tal
época, deberán ser abandonados y cuales continuarán en producción.

Cualquier desacuerdo respecto de la naturaleza y/o la destinación de los bienes será
sometido al procedimiento señalado en el Capítulo XIL.

EL CONTRATISTA queda obligado a ceder a LA ANH, o a quien ella indique, la licencia
ambiental y los recursos económicos necesarios para atender las obligaciones de
Abandono. La aplicación de esta cláusula no implicará una sustitución. patronal entre
EL CONTRATISTA y LA ANH.

69.1. Vehículos -de financiación de proyectos: EL CONTRATISTA transferirá
gratuitamente a LA ANH, a lá devolución del área o a la terminación del contrato
cuando una u otra tengan lugar transcurridos los primeros diez (10) años del Período de
Producción, todos los. derechos derivados de contratos bajo la modalidad de
financiamiento de proyectos tales como Leasing, de Construcción, Operación y
Reversión de bienes - BOT ("Build, Operate and Transfer"), BOMT ("Build, Operate,
Maintain and Transfer"), BOOT ("Build, Ovwn, Operaté and, Transfer"), MOT ("Modernize,
Operate and Transfer") y similares, que a la. terminación de los mismos establezcan la
obligación de transferir la propiedad de los bienes, equipos e instalaciones a EL
CONTRATISTA, cuando tales contratos hayan sido celebrados para el desarrollo del
Período de Producción de la respectiva área. En todo caso, en el evento que dichos
contratos se celebren por un plazo mayor al del Período de Producción, requerirán
previa autorización de LA ANH,

69.2. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Producción, con intervalos razonables, por
lo menos cada tres (3) años calendario, clasificándolos según sean de propiedad de
EL CONTRATISTA o de terceros. LA ANH tendrá el derecho de estar representada

M- ORIGINAL -

50
DONAR IAE Y

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

actualizaciones al Plan de Desarrollo de que trata la cláusula 20, EL CONTRATISTA
hará los ajustes necesarios al programa de Abandono.

72. LIQUIDACIÓN DEL CONTRATO: Dentro de los cuatro (4) meses siguientes a la
terminación de las actividades relativas a este contrato, las Partes liquidarán el
contrato, para lo cual suscribirán un acta de liquidación. Si dentro del plazo
anteriormente indicado las Partes no han realizado la liquidación o no han llegado a
un acuerdo sobre el contenido de la misma, LA ANH liquidará unilateralmente el
contrato, cuando disponga de toda la información necesaria para este efecto, y le
informará a EL CONTRATISTA sobre la existencia o no de obligaciones pendientes,

CAPÍTULO XII — SOLUCIÓN DE CONTROVERSIAS

73. INSTANCIA EJECUTIVA: .Toda diferencia O” desacuerdo que surja en desarrollo
del contrato, y en relación con el mismo, será solucionada por los funcionarios de las
Partes autorizados para el efecto,

Si en el término de treinta (30) días calendario, contados a partir del aviso escrito, el
desacuerdo aún no sé ha resuelto, el asunto será sometidc al más alto ejecutivo de
cada una de las Partes residente en Colombia, a fin de buscar una solución conjunta.

Si dentro de los treinta (30) días calendario siguientes a la fecha en que una de las
Partes haya solicitado'a la otra el sometimiento del desaguerdo a los ejecutivos antes
mencionados, las Partes llegaren a un acuerdo o decisión sobre el asunto en
Cuestión, dentro de los quince (15) días calendario después de logrado dicho acuerdo
o decisión se suscribirá el acuerdo o lá decisión adoptada.

74. INSTANCIA DE PERITAJE Y DE ARBITRAJE: Si dentro de los citados treinta (30)
días los más altos ejecutivos de las Partes (residentes en Colombia) no llegaren a un
acuerdo o decisión, o si dentro de los mencionados quince (15) días no suscribieren
el acuerdo o decisión adoptada, cualquiera de las Partes podrá acudir a los
mecanismos previstos en esta cláusula, según el caso, de la siguiente manera:

Ef

- ORIGINAL - 52
Dd" AICA AUDALy

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 53 DE 2009
TACACHO

El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes.. Si estas no llegaren a un acuerdo en el nombramiento de los
árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de
la Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de
las Partes.

En todo caso, los árbitros deberán tener experiencia acreditada de más de cinco (5)
años en asuntos proplos de la industria petrolera. El Tribunal deberá aplicar la
legislación sustancial colombiana vigente y su decisión será en derecho.

El arbitraje será conducido en idioma castellano.

74.5, Exclusión: De conformidad con lo estipulado en el parágrafo del numeral 4.2.1.
de la cláusula 4, la falta de acuerdo entre las Paítes para la extensión del Periodo de
Producción de cada Área de Producción no dará lugar a desacuerdo y no se sujetará a
los procedimientos establecidos en esta cláusula.

CAPÍTULO XIII — DISPOSICIONES VARIAS

75. DERECHOS DE CESIÓN: EL CONTRATISTA tiene derecho a ceder o transferir
total o parcialmente sus intereses, derechos y obligaciones emanados de este
contrato, con la previa autorización escrita de LA ANH, a otra compañía, consorcio o
unión temporal, que tenga la capacidad financiera, la competencia técnica, las
habilidades profesionales y la capacidad jurídica necesarias para actuar en Colombia.

75,1. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita a
LA ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información sobre sus capacidades legal, financiera,
técnica y operacional, el valor de los derechos y obligaciones a ceder, el alcance de la

operación, etc.

Dentro de los sesenta (60) días hábiles siguientes al recibo de la solicitud presentada
en forma completa, LA ANH ejercerá su facultad discrecional de analizar la

Aro

- ORIGINAL - 54
UN CAIDAS

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

El cumplimiento de las obligaciones de este contrato se suspenderá durante todo el
tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas, total o
parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Irresistibles
de Terceros.

La presencia de Fuerza Mayor y/o de Hechos Irresistibles de Terceros se reconocerá
como sigue:

76.1. Aviso: Cuando alguna de las Partes se vea afectada por alguna de tales
circunstancias, dará aviso a: la otra dentro de los quince (15) días calendario
siguientes, invocando .esta cláusula y entregando las justificaciones apropiadas,
especificando la naturaleza de las circunstancias que se presentan, la forma como se
afecta el cumplimiento de obligaciones, el período estimado de impedimento de las
actividades y cualquier otra información que pérmita demostrar la ocurrencia del
hecho, su irresistibilidad y sus efectos,

76.2. Aceptación y suspensión temporal de obligaciones: Dentro de los veinte (20)
días hábiles siguientes al recibo del aviso, la Parte no afectada responderá por escrito
aceptando o no la circunstancia eximente de responsabilidad, Con esta aceptación se
suspenderán los plazos para -el cumplimiento de las obligaciones afectadas. En este
caso, la suspensión tendrá lugar a partir del momento en que ocurrió ei hecho
invocado como cáusal de exoneración.

Si la Parte no afectada no responde dentro de este plazo, se entenderá
provisionalmente aceptada la ocurrencia de la causal invocada y quedará suspendido
el cumplimiento: de la obligación afectada hasta que la. parte no afectada se
pronuncie. La suspensión sólo interrumpe el cumplimiento de las obligaciones
afectadas.

76.3. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los veinte (20) días calendario siguientes.

Ye Pe

- ORIGINAL - 56
Edd CARA AAA AAA

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

79. COMUNICADOS- EXTERNOS: Cuando EL CONTRATISTA requiera emitir
declaraciones públicas, anuncios o comunicados con respecto a este contrato sobre
información que pueda afectar el normal desarrollo del presente contrato, EL
CONTRATISTA deberá comunicarlo previamente a LA ANH.

En todo caso, las comunicaciones externas .sobre Descubrimientos realizados,
Descubrimientos declarados o a-ser declarados comerciales y volúmenes de reservas
de Hidrocarburos deberán ser comunicados a LA ANH con una antelación mínima de
dos (2) días.

80. LEY APLICABLE:: Este contrato se rige en todas sus partes por las leyes
colombianas. EL CONTRATISTA renuncia a intentar reclamación diplomática en todo
lo tocante a sus derechos y obligaciones provenientes de este contrato, excepto en el
caso de denegación de justicia. Se entiende qúe no habrá denegación de justicia
cuando EL CONTRATISTA ha tenido acceso a todos los recursos y medios de acción
que proceden conforme a las leyes colombianas.

81. IDIOMA: Para todos los efectos y actuaciones relacionadas con este contrato el
idioma oficial es el castellano.

82. DOMICILIO: Para todos los fines de este contrato, las Partes fijan como domicilio
la ciudad de Bogotá, D.C., República de Colombia.

y

(Fin del Anexo A)

- ORIGINAL - 58
MEAT

A
1
|

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

Punto A:

De dicho vértice, se continúa con rumbo S 58* 37' 54,491" W, por una distancia de
15626,747 metros hasta llegar al punto A, cuyas coordenadas son N: 560888,43817
metros, E: 855559,97946 metros.

Punto B:

De dicho vértice, se continúa con rumbo N 89” 59' 6,584" VW, por una distancia de
13918,063 metros hasta llegar al punto B, cuyas coordenadas son N: 560892,0425
metros, E: 841641,91655 metros,

Punto C:

De dicho vértice, se continúa con rumbo N 0? 0' 57,734" E, por una distancia de
4608,697 metros hasta llegar al punto C, cuyas coordenadas son N: 565500,73942
metros, E: 841643,20653 metros.

Punto D:
De dicho vértice, se continúa con rumbo N 89” 58' 58,657" VW, por una distancia de

9279,051 metros hasta llegar al punto D, cuyas coordenadas son N: 565503,49899
metros, E: 832364,15606 metros.

Punto E:

De dicho vértice, se continúa con.rumbo N 0? 1' 10,975" E, por una distancia de
18435,486 metros hasta llegar al punto E, cuyas coordenadas son N: 583938,98397
metros, E: 832370,49964 metros.

Punto F:
De dicho vértice, se continúa con rumbo S 89” 58' 53,145" E, por una distancia de
51028,96 metros hasta llegar al punto F, cuyas coordenadas son N: 583922,44427

metros, E: 883399,45659 metros.

ho

ORIGINAL - 60

(MUA AAA IIA

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

Punto L:

De dicho vértice, se continúa con rumbo N 0? 0' 32,235" E, por una distancia de
11520,589 metros hasta llegar al punto L, cuyas coordenadas son N: 547060,45396
metros, E: 869474,57241 metros.

Punto M:

De dicho vértice, se continúa con rumbo N 89* 59' 21,196" W, por una distancia de
13917,667 metros hasta llegár al punto M, cuyas coordenadas son N: 547063,07225
metros, E: 855556,9053 metros. *

De dicho vértice, se continúa con rumbo N 0* 0' 45,864" E, por una distancia de

13825,366 metros hasta llegar al punto A, punto-de partida y cierre de la
alinderación.

18

- ORIGINAL - 62

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

ANEXO B
ne” 510000 as000 CE
] BLOQUE TACACHO AREA DEL BLOQUE:... ..
E ANEXO B 100% AREA FUERA DEL POLÍGONO AB

E E
El
; COORDENADAS GAUSP CON ORIGEN BOGOTA FS
- N:569022,719 5

COORDENADAS GEOGRAFICAS DATUM MAGNA SIRGAS
LAT:0*4154.68423"
LON: 75*1518,9419"

JAN ANANaANJu dry

|

J

| a

i 3 VERTICE GEODESICO $PS-CQ-T-17 16 AC
4

p

!

i

E “ ¿
¿o " E
:

lo RA ¿EDe

: noves ERSADIan 3

| ES

1 [FALSO NOFTE. [reo 099. 10 o 10 20

Í [LE RROLANO CENTRAL TT ==

>

E 3
|

T
310000, 840000. 870000.

po |
(Fin del Anexo B)

- RI -
ORIGINAL 54

HON UAM

DUI" ULA AAA

TUMAAMUNDAAa Y

CONTRATO DE EXPLORACION-Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

seguro a favor de entidades estatales para garantizar el cumplimiento de las
obligaciones iniciales del contrato por una vigencia de siete (7) meses contados a
partir de la finma del contrato y por un valor equivalente al diez por ciento (10%) de la
inversión estimada de la fase 1. En ningún cáso el valor asegurado podrá ser inferior
a cien mil dólares (US$100.000.00) americanos. Lo anterior no excluye la obligación
de constituir la garantía de cumplimiento a que hace referencia la cláusula 50 y el
Anexo E de la minuta de contrato,

Fase 1
Duración: Veinticuatro (24) meses.
Actividades Exploratorias Mínimas:
1. Adquisición, Procesamiento e interpretación de cuatrocientos ochenta (480)

Km de sísmica 2D.

Fase 2

Duración: Veinticuatro (24) meses.

Actividades Exploratorias Mínimas:

1. Perforación de dos (2) Pozos exploratorios A3.

Fase 3

Duración: Veinticuatro (24) meses.

Actividades Exploratorias Mínimas:

2. Perforación de dos (2) Pozos exploratorios A3.

Nota 1: EL CONTRATISTA se compromete a realizar los estudios preliminares en
materia ambiental, tales como el reconocimiento del área donde se identifiquen las
posibles afectaciones que generarían las actividades previstas, y las medidas de
manejo que se requieran para cada una de ellas. -

Nota 2: Se entiende que este programa exploratorio está diseñado para la búsqueda
de Hidrocarburos Convenciónales exclusivamente. No incluye ninguna actividad
exploratoria relacionada con Gas Metano Asociado al Carbón, hidrocarburo para el
cual los permisos de exploración se encuentran suspendidos de conformidad con lo
previsto en el Acuerdo 042 del 29 de noviembre de 2008 del Consejo Directivo de LA

ANH.
W (Fin del Anexo C)

- ORIGINAL - 66
CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

Para gas natural este monto será de uno coma ciento sesenta y dos centavos de
dólar de los Estados Unidos de América (USD $0.01162) por cada mil pies cúbicos
(1.000 PC).

Parágrafo: La producción de gas natural destinada a las operaciones de reinyección
u otros procesos directamente relacionados con la producción del mismo campo de
donde se extrae, no causará el pago por derechos de producción a que se refiere el
numeral 38.2 de la cláusula 38.

D.2. DERECHOS ECONÓMICOS POR PRECIOS ALTOS

A partir del momento en que la producción acumulada de hidrocarburos líquidos de
cada Área de Producción, incluyendo el volumen de regalías, supere los cinco (5)
millones de barriles, y en el evento de que el precio del crudo marcador “West Texas
Intermediate” (WTI) supere el Precio Base Po, dependiendo de la gravedad API del
crudo, según la Tabla A., o cuando la producción de gas alcance los cinco (5) años, y
se destine a la exportación, y el precio del marcador “U.S. Gulf Coast Henry Hub”
supere el Precio Base Po, según la misma tabla A., EL CONTRATISTA entregará a
LA ANH, en el punto de entrega, una participación en la producción neta de regalías
como lo establece la siguiente fórmula:

Q=[(P-Po)/P]xS
Donde:
Q = Derecho económico a entregar a LAANH
P  =Precio WTI a
Po = Precio Base de referencia según la tabla A
S  = Porcentaje de participación según la tabla B

TABLA A.- Precios base de referencia

Gravedad API de los Po (USD$/Bh)
Hidrocarburos Líquidos producidos (Año 2009)

Mayor de 29% API $30.22 |
Mayor a 22* API e inferior o igual a 29% API $31.39

Mayor 15* API e inferior o igual a 22? API $32.56
Descubrimientos localizados a más de 300 mts $37.20 ]

DIU TULA UA

Pp - ORIGINAL - 68
TURBA AoDaaAaMaYoY

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No, 58 DE 2009
TACACHO

Para la producción Hidrocarburos Líquidos Pesados con una. gravedad AP! menor o
igual a diez grados (10”), EL CONTRATISTA no pagará a. LA ANH Derecho por
Precios Altos,

Para Gas Natural: Este derecho se pagará. a partir del quinto -año de inicio de la
producción del campo, el cual consta en la resolución de aprobación expedida por la
autoridad competente y siempre que se cumpla una de las siguientes condiciones:

- Para el Gas Natural que se destine a la exportación: Este derecho se causará
en el evento de que el precio promedio en el mes calendario de producción del
Gas Natural marcador "U.S. Gulf Coast Henry Hub" supere el Precio Base Po.

- Para el Gas Natural que sea destinado al consumo interno en el país: En caso
de que su precio sea regulado por la Comisión de Regulación de Energía y
Gas -CREG - o la entidad que la sustituya, EL CONTRATISTA no pagará a
LA ANH Derecho por Precios Altos; en caso contrario, las Partes acordarán el
gas natural marcador que refleje las condiciones del' mercado interno y el valor
de Po, que deberá ser equivalente al precio regulado, y suscribirán el
respectivo acuerdo.

Todos los valores correspondientes a los derechos económicos de que trata este
anexo, a excepción del precio base Po que corresponda al precio regulado para gas
para consumo doméstico, se ajustarán anualmente a partir del primero (1”) de enero
de cada año, según la siguiente fórmula: “
Po = PO(n-1) X (1+ ln-2))

Donde:
nm Es el año calendario que comienza y para el cual se hace el cálculo.
n-1: Es el año calendario inmediatamente anterior al año que comienza.
n-2: Es el año calendario inmediatamente anterior al año n-1,
Po: Es el Po que rige para el nuevo año como resultado de la fórmula,

aproximando a dos decimales.
POfn-1): El es el valor de Po del Año calendario inmediatamente anterior (n-1).
Es la variación anual, expresada en fracción, del índice de precios al productor
de los Estados Unidos de América publicado por el Departamento del Trabajo
de ese país — PPI Finished Goods WPUSOP 3000 - entre el final del año

ep E - ORIGINAL - 70

Ln-2)
un 0000002au04ary

“TT ORoDDDogaoaaaga

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009
TACACHO

ANEXO E
MODELO DE LA CARTA DE CRÉDITO
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

“*TACACHO”

CARTA DE CRÉDITO No

LUGAR Y FECHA DE EXPEDICIÓN

FECHA DE VENCIMIENTO z [Corresponde a la duración del plazo garantizado
de la respectiva fase y seis (6) meses más]

VALOR NOMINAL : (US$_. )
[Corresponde mínimo al 10% del valor del
programa exploratorio]

BANCO EMISOR : Nombre del Banco Emisor.

BENEFICIARIO : Agencia Nacional de Hidrocarburos - LA ANH

ORDENANTE : Nombre de la Compañía

NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden de
[ Nombre de la Compañía ] en adelante EL CONTRATISTA, hemos expedido a
su favor la presente carta de .crédito standby irrevocable, por la suma en pesos
colombianos que resulte de la conversión a la tasa representativa del mercado del día en
que nos sea enviada la comunicación de incumplimiento prevista más adelante, de la
suma de dólares de los Estados Unidos de América
(US$ ), para garantizar el cumplimiento y la correcta ejecución de todas o
alguna de las obligaciones de la fase del Periodo de Exploración, que tiene
una duración de y las demás actividades inherentes a tales obligaciones
emanadas del CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS
xo00oc0coocccoonoax celebrado entre EL CONTRATISTA y LA ANH el día ,en
adelante EL CONTRATO,

Queda entendido que la responsabilidad de [____Nombre del Banco Emisor___]
derivada de la presente carta de crédito stand-by se limita única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada.

ha pr
A - ORIGINAL - 7
EXHIBIT B

IN
JUAAaAAAadN444uuuy

— UN CUAD

CONTRATO DE EXPLORACION Y PRODUCCION DE HIDROCARBUROS
No. 58 DE 2009

TACACHO
ANEXO B
pm repo Ea CE 00000 350000 3
BLOQUE TACACHO 238.363.7835 Ha
ANEXO B 100% AREA FUERA DEL POLÍGONO A/8 Lá

00000
r
EA

i8 VÉRTICE GEODESICO $PS-CQ-T-1716.AC 2
¡ EN COORDENADAS GAUSÉ CON ORIGEN BOGOTA Le
1 D CAS DATUM MAGNA SIRGAS

a LAT: 0%41'54,58423%
LON; 75*1518,6419"

3 El
$7 Él
A —Á
E
O PA
E
A
A
o
18 El
1 FS
$ : :

810000 220000 270000 90000 230000,

xo ]
(Fin del Anexo B)

- ORIGINAL - 64

